PER CURIAM.
The Board of Governors of The Florida Bar has filed herein its recommendation for reinstatement in The Florida Bar of Harry B. Donley, approving the favorable report and recommendations of the Grievance Committee of the Nineteenth Judicial Circuit, pursuant to Integration Rule 11.11 (10), 32 F.S.A.
It appears that petitioner was adjudged incompetent by order of the County Judge’s Court of Martin County, and was thereby automatically suspended from the practice of law in Florida. Integration Rule, Article II, Paragraph 5L. Subsequently, he was restored to competency and he now petitions for reinstatement.
In its investigative report, the Grievance Committee stated:
“No judgments or actions civil, criminal or disciplinary against the Petitioner have been brought to the attention of the grievance committee and it is believed that none exist. Mr. Larry F. Buchanan, President of the Martin County Bar Association has informed the committee that he sees no reason why the petition should not be approved.”
In view of the favorable findings of the Grievance Committee and the Board of Governors, we concur in the judgment that petitioner is entitled to reinstatement.
Wherefore, it is
Ordered that petitioner Harry B. Donley be and is hereby reinstated to membership in The Florida Bar.
It is so ordered.
ROBERTS, C. J., and ERVIN, CARLTON, McCAIN and DEKLE, JJ., concur.